DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.

	Applicant’s cancellation of claim 29, amendment of claims 28 and 34, in the paper of 6/22/2021, is acknowledged.  Applicants' arguments filed on 6/22/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 28, 30-34 are still at issue and are present for examination. 
Election/Restriction
Applicant's election without traverse of the invention of Group 1, claims 28, 29 and 33, directed to a modified -galactosidase and Species Group I: SEQ ID NO:4, Species Group II: “serine at position 487(K487), in the paper of 9/21/2020, is acknowledged.  

Claims 30-32, 34 are withdrawn are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 28, 29 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn based upon applicants cancellation of claim 29 and amendment of claims 28 and 33, in the paper of 6/22/2021. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 33 are indefinite in the recitation “wherein the amino acid substitution for proline 182 (P182) is leucine; the amino acid substitution for tyrosine at position 187 (Y187) is aspartic acid or leucine;” because there is no antecedent basis for “the amino acid substitution”.
Claims 28 and 33 are further indefinite in the recitation “or an amino acid corresponding thereto” is unclear and confusing as to applicants intent in what an amino acid corresponding thereto refers to.  Is it referring to the amino acid position (i.e. Y187) or the type of amino acid substituted (i.e. glycine) ?
Appropriate amendment and/or comment is required.

Allowable Subject Matter
A claim such as: 
“A modified -galactosidase consisting of an amino acid sequence that has at least 98% sequence identity to the amino acid sequence of SEQ ID NO. 1, 2, 3, or 4, wherein the modified -galactosidase comprises the following substitution: wherein the-galactosidase in an oligosaccharide synthesis reaction with a concentrated solution of lactose as the substrate, produces oligosaccharides in which the contentApplication No. 16/574,1495Docket No.: 1416865.216US5 Amendment dated June 22, 2021 After Final Office Action of March 24, 2021of tetrasaccharides is smaller than that of the oligosaccharides produced by using the parent wild- type (3-galactosidase.”
 is allowable over the prior art.
Remarks
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






rgh
9/16/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652